As filed with the Securities and Exchange Commission on June 5, 2015 Registration No. 333-143188 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 To FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 1ST CONSTITUTION BANCORP (Exact name of registrant as specified in its charter) New Jersey 22-3665653 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2650 Route 130 P.O. Box 634 Cranbury, New Jersey 08512 (Address, including zip code, of registrant’s principal executive offices) 1ST CONSTITUTION BANCORP 2 (Full title of the Plan) Mr.Robert F. Mangano President and Chief Executive Officer 1st Constitution Bancorp 2650 Route 130 Cranbury, New Jersey 08512 (609) 655-4500 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a Copy to: Frank E. Lawatsch, Jr., Esq. Day Pitney LLP 7 Times Square New York, New York 10036 (212) 297-5830 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Accelerated filer o Non-acceleratedfiler o(Do not check if a smaller reporting company) Smaller reportingcompanyx EXPLANATORY NOTE On May 23, 2007, 1st Constitution Bancorp (the “Company”) filed a Registration Statement on Form S-8 (Registration No. 333-143188) (the “Original Registration Statement”) under the Securities Act of 1933, as amended, with the Securities and Exchange Commission (the “SEC”).The Original Registration Statement registered 53,000 shares of the Company’s common stock, no par value per share (the “Common Stock”), to be issued under the Company’s 2006 Directors Stock Plan (the “2006 Plan”).As a result of all stock dividends declared and paid by the Company since the filing of the Original Registration Statement with the SEC, the aggregate maximum number of shares of Common Stock issuable under the 2006 Plan is 75,286 shares.The Company is no longer issuing securities under the 2006 Plan.This Post-Effective Amendment No. 1 (this “Amendment”) to the Original Registration Statement is being filed in order to deregister all shares of Common Stock that were registered under the Original Registration Statement and remain unissued under the 2006 Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Cranbury, State of New Jersey, on June 5, 2015. 1ST CONSTITUTION BANCORP Date: June 5, 2015 By: /s/ ROBERT F. MANGANO Robert F. Mangano President and Chief Executive Officer (Principal Executive Officer) Pursuant to the requirements of the Securities Act of 1933 this Post-Effective Amendment No. 1 has been signed by the following persons in the capacities and on the dates indicated. Signature Capacity Date /s/ ROBERT F. MANGANO President, Chief Executive Officer and Director June 5, 2015 Robert F. Mangano (Principal Executive Officer) * Chairman of the Board June 5, 2015 Charles S. Crow, III * Director June 5, 2015 William M. Rue * Director June 5, 2015 Frank E. Walsh, III Director John P. Costas /s/ STEPEHN J. GILHOOLY Senior Vice President, Treasurer and June 5, 2015 Stephen J. Gilhooly Chief Financial Officer (Principal Financial Officer) *By: /s/ ROBERT F. MANGANO Robert F. Mangano, as Attorney-in-Fact
